Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 9,
2012.




                                        In The


                     Fourteenth Court of Appeals

                            _________________________
                                NO. 14-12-00634-CV
                            _________________________

                  THE DOW CHEMICAL COMPANY, Appellant

                                          V.

              DANFORD MAINTENANCE SERVICE, INC., Appellee



                      On Appeal from the 412th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 48875



                        MEMORANDUM OPINION

      On May 16, 2012, Danford Maintenance Service, Inc., filed a notice of appeal
from the final judgment signed April 16, 2012, and the appeal was assigned to this court
under our appellate number 14-12-00507-CV. On May 29, 2012, The Dow Chemical
Company filed a notice of cross-appeal from the same judgment, which was assigned to
this court under our appellate number 14-12-00634-CV.
      On July 25, 2012, The Dow Chemical Company filed an unopposed motion to
consolidate the cross-appeals. The motion is granted and the court consolidates the two
above-referenced causes for all purposes. The issues, records, and documents filed in
cause number 14-12-00634-CV are consolidated into cause number 14-12-00507-CV.
The consolidated appeal shall proceed under appeal number 14-12-00507-CV, and appeal
number 14-12-00634-CV is hereby dismissed. See Livingston v. Arrington, No. 03-11-
00197-CV, No. 03-11-00266-CV, 2011WL 2297705, *1 (Tex. App. -- Austin Jun. 10,
2011, no pet.) (mem. op). Appellate deadlines will run from the date that the record in
appeal number 14-12-00507-CV is complete.



                                        PER CURIAM



Panel consists of Justices Frost, Seymore, and Busby.




                                           2